     Case 2:11-cv-03119-TLN-KJN Document 181 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID FLORENCE,                                   No. 2:11-cv-03119-TLN-KJN
12                       Plaintiff,
13           v.                                         ORDER
14    A.W. NANGALAMA, et al.,
15                       Defendants.
16

17          Plaintiff David Florence (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 18, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 176.) On

23   October 16, 2020, Plaintiff filed Objections to the Findings and Recommendations (ECF No.

24   177), which have been considered by the Court.

25          This Court reviews de novo those portions of the proposed findings of fact to which

26   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

27   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

28   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed
                                                       1
     Case 2:11-cv-03119-TLN-KJN Document 181 Filed 01/15/21 Page 2 of 2


 1   findings of fact to which no objection has been made, the Court assumes its correctness and

 2   decides the motions on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th

 3   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi

 4   Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 5          Having carefully reviewed the entire file under the applicable legal standards, the Court

 6   finds the Findings and Recommendations to be supported by the record and by the magistrate

 7   judge’s analysis. Accordingly, IT IS HEREBY ORDERED that:

 8          1. The Findings and Recommendations filed September 18, 2020 (ECF No. 176), are

 9   adopted in full;

10          2. Plaintiff’s Claims One, Six, and Twelve as to Defendants Bal, Bakewell, and Hermann

11   are DISMISSED without leave to amend; and

12          3. This case is DISMISSED.

13          4. The Clerk of the Court is directed to enter Judgment for Defendants and close this case.

14          IT IS SO ORDERED.

15   DATED: January 13, 2021

16

17

18
                                                              Troy L. Nunley
19                                                            United States District Judge
20
21

22

23

24

25

26
27

28
                                                      2
